Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.


Remarks
Claims 1-2, 4-6, and 8-14 have been examined and rejected. This Office action is responsive to the RCE filed on 09/21/2022, which has been entered in the above identified application.

Claim Objections
Claim 11 has been amended. The objection is withdrawn.
Claim 7 is cancelled. The objection is withdrawn.

Claims 4, and 8 are objected to because of the following informalities:  
Claim 4 is dependent of claim 3, but claim 3 is cancelled;
Claim 8 is dependent of claim 7, but claim 6 is cancelled; claim 8 should be dependent on independent claim 6.
Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5-6 are rejected under AIA  35 U.S.C §103 as being unpatentable over Mazur et al. (US 20110063230 A1, hereinafter Mazur) in view of Carrier et al. (US 20080013757 A1, hereinafter Carrier).


As to independent claim 1, Mazur teaches a DJ media player (Fig. 4, paragraph [0031], DJ controller 400 is the media player, paragraph [0002], the present invention is specifically applicable to user manipulation of digital audio signals by disc jockeys (DJs)) comprising: 
a control wheel used to control audio playback (Fig. 4, paragraph [0031], A self-contained DJ controller 400 has a substantially circumferential touch sensitive surface 410; The circumferential portion 421 is disposed to respond to circumferential or rotary motion imparted by the user; Fig. 6, paragraph [0038], In EQ mode, in the present embodiment, sub-portions 603, 605, and the central portion 601 are each used to control a single equalizer band, low, high, and mid frequencies respectively; user operation on the wheel 410 (or 600) are used to control audio functions); and 
a customizable first electronic display located about the center of the control wheel (Fig. 4, paragraph [0032], the area around the wheel 410 is the first electronic display; The mode select switches 401-406 determine what audio parameters the DJ controller 400 will control; six sets of audio parameters may be controlled these are: FX 401, LOOP 402, VINYL 403, EQ 404, TRIGGER 405, and DECK 406 are customized switches since the switches could be used for various audio functions; 400 is a graphic user interface with multiple audio controls such as 407 and corresponding display 408, 410 is the control wheel).
Mazur does not teach:
A customizable electronic display configured for displaying a graphic; 
wherein the graphic comprises any of an artist name, album name, tempo, key signature, album artwork, artist image, logo, trademark, or any combination thereof, associated with a currently selected or playing audio file, and wherein the graphic is dynamically updated with the currently selected or playing audio file.
Carrier teaches:
A customizable electronic display configured for displaying a graphic (Fig. 3, paragraph [0038], The deck module displays various information 300 about the audio file assigned to that deck module for playback; Fig. 3 is a customizable electronic display); 
wherein the graphic comprises any of an artist name, album name, tempo, key signature, album artwork, artist image, logo, trademark, or any combination thereof, associated with a currently selected or playing audio file, and wherein the graphic is dynamically updated with the currently selected or playing audio file (paragraph [0038], Such information may include, for example, a name of a song and an artist name (which may be taken from the ID3 tag of a file), or a file name of the audio file. During playback, status information 302 also may be shown. Such status information may include, for example but not limited to, the current cue or play location within the audio file, and the time remaining from the audio file; 302 shows the current played audio time information, and is updated with different played audio).
Since Mazur teaches a method of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Carrier, as the prior arts are in the same application filed of control wheel user interface display, and Carrier further teaches the currently displayed audio information. By incorporating Carrier into Mazur would improve the integrity of Mazur’s system by allowing to displays various information about the audio file assigned to that deck module for playback (Carrier, paragraph [0038]). 

As to dependent claim 5, the rejection of claim 1 is incorporated. Mazur teaches the DJ media player of claim 1, wherein the audio playback is on an external device (paragraph [0010], Rotary touch pads have been incorporated into portable audio devices 300. The typically have function switches 301 as well as a touch sensitive surface 302; 301 is an external device).

As to independent claim 6, Mazur teaches a control wheel used to control audio playback (Fig. 4, paragraph [0031], A self-contained DJ controller 400 has  a substantially circumferential touch sensitive surface 410; The circumferential portion 421 is disposed to respond to circumferential or rotary motion imparted by the user; Fig. 6, paragraph [0038], In EQ mode, in the present embodiment, sub-portions 603, 605, and the central portion 601 are each used to control a single equalizer band, low, high, and mid frequencies respectively; user operation on the wheel 410 (or 600) are used to control audio functions) comprising a customizable electronic display located about the center of the control wheel (Fig. 4, paragraph [0032], the area around the wheel 410 is the first electronic display; The mode select switches 401-406 determine what audio parameters the DJ controller 400 will control; six sets of audio parameters may be controlled these are: FX 401, LOOP 402, VINYL 403, EQ 404, TRIGGER 405, and DECK 406 are customized switches since the switches could be used for various audio functions; 400 is a graphic user interface with multiple audio controls such as 407 and corresponding display 408, 410 is the control wheel).
	Mazur does not teach:
a customizable electronic display configured for displaying a graphic of audio-track control information comprising any of a current virtual audio playhead position, a length of a created audio loop, or a percent by which a track length is being increased, a portion of an audio track already played, a portion of an audio track unplayed, or any combination thereof, wherein the graphic is dynamically updated with a currently playing track or a selected track.
Carrier teaches:
A customizable electronic display configured for displaying a graphic of audio-track control information (Fig. 3, paragraph [0038], The deck module displays various information 300 about the audio file assigned to that deck module for playback; Fig. 3 is a customizable electronic display) comprising any of a current virtual audio playhead position, a length of a created audio loop, or a percent by which a track length is being increased, a portion of an audio track already played, a portion of an audio track unplayed, or any combination thereof (paragraph [0038], uring playback, status information 302 also may be shown. Such status information may include, for example but not limited to, the current cue or play location within the audio file, and the time remaining from the audio file. The time remaining is the duration of the audio file minus the current time. Time may be expressed in any suitable format, such as hours, minutes, seconds, and frames (e.g., 30 frames per second). In such a case, if the current play location is at the beginning of the audio file, then the current time will be 0:0:0.0 and the time remaining will be the duration of the audio file), wherein the graphic is dynamically updated with a currently playing track or a selected track (paragraph [0038], The deck module displays various information 300 about the audio file assigned to that deck module for playback).
Since Mazur teaches a control wheel of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Carrier, as the prior arts are in the same application filed of control wheel user interface display, and Carrier further teaches the currently displayed audio information. By incorporating Carrier into Mazur would improve the integrity of Mazur’s system by allowing to displays various information about the audio file assigned to that deck module for playback (Carrier, paragraph [0038]). 
Claim 2 is rejected under AIA  35 U.S.C §103 as being unpatentable over Mazur et al. (US 20110063230 A1, hereinafter Mazur) in view of Carrier et al. (US 20080013757 A1, hereinafter Carrier) and in view of Roamn (US 20050146996 A1, hereinafter Roamn).

As to dependent claim 2, the rejection of claim 1 is incorporated. Mazur/Carrier does not teach the DJ media player further comprising a second electronic display, different from the first electronic display, to show audio playback information.
Roaman teaches:
a second electronic display, different from the first electronic display, to show audio playback information (paragraph [0022], Each interface also has a display 214, 216 to inform the disc jockey of operation statistics, modes and content of the digital music system 1; 214 is the first display, and 216 is the second display).
Since Mazur/Carrier teaches a method of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second electronic display, different from the first electronic display, to show audio playback information, as taught by Roamn, as the prior arts are in the same application filed of control wheel user interface display, and Roamn further teaches the graphic display artist information. By incorporating Roamn into Mazur/Carrier would expand the utiliity of Mazur/Carrier’s system by allowing to view more information about a particular song (Roamn, paragraph [0065]). 
Claim 8 is rejected under AIA  35 U.S.C §103 as being unpatentable over Mazur et al. (US 20110063230 A1, hereinafter Mazur) in view of Carrier et al. (US 20080013757 A1, hereinafter Carrier) and in view of Gottlieb et al. (US 20080163084 A1, hereinafter Gottlieb).

As to dependent claim 8, the rejection of claim 6 is incorporated. Mazur teaches the control wheel (Fig. 4, paragraph [0031], A self-contained DJ controller 400 has a substantially circumferential touch sensitive surface 410).
	Mazur/Carrier does not teach:
the audio-track control information comprises a virtual audio playhead position which is dynamically updated relative to a visual representation of a portion of a track.
	Gottlieb teaches:
the audio-track control information comprises a virtual audio playhead position which is dynamically updated relative to a visual representation of a portion of a track (Fig. 3A, paragraph [0034], The timing pane 304 may further include a "play head" or visual indicator of the playback of, for example, audio that is represented by a waveform 34. The playhead, in one embodiment may be a vertical line that sweeps from left to right during playback or execution of the primary action 124 within each of the timing panes 302 to 310).
Since Mazur/Carrier teaches a control wheel of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second electronic display, different from the first electronic display, to show audio playback information, as taught by Gottlieb, as the prior arts are in the same application filed of audio data user interface display, and Gottlieb further teaches the play head for audio playback. By incorporating Gottlieb into Mazur/Carrier would expand the utility of Mazur/Carrier’s system by allowing the user to simultaneously visualize what is being heard (Gottlieb, paragraph [0034]). 

Claims 9-11 are rejected under AIA  35 U.S.C §103 as being unpatentable over Mazur et al. (US 20110063230 A1, hereinafter Mazur) in view of Carrier et al. (US 20080013757 A1, hereinafter Carrier) and in view of Gottlieb et al. (US 20080163084 A1, hereinafter Gottlieb) and in view of Hussain (US 20160100817 A1, hereinafter Hussain).

As to dependent claim 9, the rejection of claim 8 is incorporated. Mazur teaches the control wheel (Fig. 4, paragraph [0031], A self-contained DJ controller 400 has a substantially circumferential touch sensitive surface 410), and Gottlieb teaches the visual representation of the portion of a track (Fig. 3A, paragraph [0034], The playhead, in one embodiment may be a vertical line that sweeps from left to right during playback or execution of the primary action 124 within each of the timing panes 302 to 310).
	Mazur/Carrie/Gottlieb does not teach:
a track defines a perimeter and wherein the virtual audio play head position moves one of clockwise or counterclockwise about the perimeter.
Hussain teaches:
a track defines a perimeter and wherein the virtual audio play head position moves one of clockwise or counterclockwise about the perimeter (Fig. 79, paragraph [0261], A playhead (also referred to herein as a “marker”) 510 can be configured to traverse around the circle display 500 in sync with the heart beat sound being detected by the stethoscope. This traversal can be similar to the spinning one or more lights that can spin around the stethoscope in a track-like pattern. The playhead 510 moves clockwise in this illustrated embodiment, but the playhead 510 can move counterclockwise in other embodiments; 512 is the perimeter).
Since Mazur/Carrie/Gottlieb teaches a control wheel of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a track defines a perimeter and wherein the virtual audio play head position moves one of clockwise or counterclockwise about the perimeter, as taught by Hussain, as the prior arts are in the same application filed of audio data user interface display, and Hussain further teaches the rotating playhead. By incorporating Hussain into Mazur/Carrie/Gottlieb would expand the utility of Mazur/Carrie/Gottlieb’s system by allowing quick visual identification of where the sound being gathered (Hussain, paragraph [0261]). 

As to dependent claim 10, the rejection of claim 9 is incorporated. Mazur teaches the control wheel (Fig. 4, paragraph [0031], A self-contained DJ controller 400 has a substantially circumferential touch sensitive surface 410).
Mazur/Carrie/Gottlieb does not teach:
the virtual audio play head position moves around the perimeter at a rate of any of 33%, 45, or 78 revolutions per minute (RPM).
Hussain teaches:
the virtual audio play head position moves around the perimeter at a rate of any of 33%, 45, or 78 revolutions per minute (RPM) (Fig. 79, paragraph [0261], A playhead (also referred to herein as a “marker”) 510 can be configured to traverse around the circle display 500 in sync with the heart beat sound being detected by the stethoscope. The playhead 510 moves clockwise in this illustrated embodiment, but the playhead 510 can move counterclockwise in other embodiments; 512 is the perimeter; the playhead moves at a certain rate).
Since Mazur/Carrie/Gottlieb teaches a control wheel of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the virtual audio play head position moves around the perimeter at a rate of any of 33%, 45, or 78 revolutions per minute (RPM), as taught by Hussain, as the prior arts are in the same application filed of audio data user interface display, and Hussain further teaches the rotating playhead. By incorporating Hussain into Mazur/Carrie/Gottlieb would expand the utility of Mazur/Carrie/Gottlieb’s system by allowing quick visual identification of where the sound being gathered (Hussain, paragraph [0261]). 

As to dependent claim 11, the rejection of claim 9 is incorporated. Mazur teaches the control wheel (Fig. 4, paragraph [0031], A self-contained DJ controller 400 has a substantially circumferential touch sensitive surface 410), and Gottlieb teaches the visual representation indicates a portion of an audio track already played and a portion of the audio track unplayed (Fig. 3A, paragraph [0034], The playhead, in one embodiment may be a vertical line that sweeps from left to right during playback or execution of the primary action 124 within each of the timing panes 302 to 310; the portion to the left of the vertical line is the played portion, to the right is the unplayed portion).
	Mazur/Carrie/Gottlieb does not teach:
as the virtual audio play head position moves around the perimeter the visual representation indicates a track information.
Hussain teaches:
as the virtual audio play head position moves around the perimeter the visual representation indicates a track information (Fig. 79, paragraph [0261], The playhead 510 includes a dot in this illustrated embodiment but can have other configurations, e.g., a square, an “x,” a heart shape, etc. A one of the S1 and S2 marks 506, 508 to which the playhead 510 is currently closest can be focused).
Since Mazur/Carrie/Gottlieb teaches a control wheel of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate as the virtual audio play head position moves around the perimeter the visual representation indicates a track information, as taught by Hussain, as the prior arts are in the same application filed of audio data user interface display, and Hussain further teaches the rotating playhead. By incorporating Hussain into Mazur/Carrie/Gottlieb would expand the utility of Mazur/Carrie/Gottlieb’s system by allowing quick visual identification of where the sound being gathered (Hussain, paragraph [0261]). 

Claim 4 is rejected under AIA  35 U.S.C §103 as being unpatentable over Mazur et al. (US 20110063230 A1, hereinafter Mazur) in view of Carrier et al. (US 20080013757 A1, hereinafter Carrier) and in view of Itelman (US 8873936 B1, hereinafter Itelman).

As to dependent claim 4, the rejection of claim 3 is incorporated. Mazur/Carrier does not teach wherein the graphic comprises a video.
	Itelman teaches the graphic comprises a video (Fig. 6, Col 13 line 28-32, interface 600 may include a DJ Mix menu bar 660 which may appear near each individual display box for displaying a video clip of a corresponding audiovisual track).
Since Mazur/Carrier teaches a method of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the graphic comprises a video, as taught by Itelman, as the prior arts are in the same application filed of audio control user interface display, and Itelman further teaches the graphic display video. By incorporating Itelman into Mazur/Carrier would expand the utility of Mazur/Carrier’s system by allowing displaying a video clip of a corresponding audiovisual track (Itelman, Col 13 line 28-32). 

Claims 12-14 are rejected under AIA  35 U.S.C §103 as being unpatentable over Mazur et al. (US 20110063230 A1, hereinafter Mazur) in view of Gottlieb et al. (US 20080163084 A1, hereinafter Gottlieb) and in view of Hussain (US 20160100817 A1, hereinafter Hussain).

As to independent claim 12, Mazur teaches a DJ media player (Fig. 4, paragraph [0031], A self-contained DJ controller 400 has a substantially circumferential touch sensitive surface 410; The circumferential portion 421 is disposed to respond to circumferential or rotary motion imparted by the user) comprising:
	a control wheel used to control audio playback (Fig. 4, paragraph [0032], the area around the wheel 410 is the first electronic display; The mode select switches 401-406 determine what audio parameters the DJ controller 400 will control; six sets of audio parameters may be controlled these are: FX 401, LOOP 402, VINYL 403, EQ 404, TRIGGER 405, and DECK 406 are customized switches since the switches could be used for various audio functions; 400 is a graphic user interface with multiple audio controls such as 407 and corresponding display 408, 410 is the control wheel); and 
a first electronic display located about the center of the control wheel (Fig. 4, paragraph [0032], the area around the wheel 410 is the first electronic display; The mode select switches 401-406 determine what audio parameters the DJ controller 400 will control; six sets of audio parameters may be controlled these are: FX 401, LOOP 402, VINYL 403, EQ 404, TRIGGER 405, and DECK 406 are customized switches since the switches could be used for various audio functions; 400 is a graphic user interface with multiple audio controls such as 407 and corresponding display 408, 410 is the control wheel).
	Mazur does not teach:
a customizable electronic display configured for displaying audio-track control information comprising a virtual audio playhead position which is dynamically updated relative to a visual representation of a portion of a track; 
wherein the visual representation of the portion of a track defines a perimeter and the virtual audio play head position moves about the perimeter at a rate of any of 33%, 45, or 78 revolutions per minute (RPM).
Gottlieb teaches:
a customizable electronic display configured for displaying audio-track control information comprising a virtual audio playhead position which is dynamically updated relative to a visual representation of a portion of a track (Fig. 3A, paragraph [0034], The timing pane 304 may further include a "play head" or visual indicator of the playback of, for example, audio that is represented by a waveform 34. The playhead, in one embodiment may be a vertical line that sweeps from left to right during playback or execution of the primary action 124 within each of the timing panes 302 to 310).
Since Mazur teaches a method of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a customizable electronic display configured for displaying audio-track control information comprising a virtual audio playhead position which is dynamically updated relative to a visual representation of a portion of a track, as taught by Gottlieb, as the prior arts are in the same application filed of audio data user interface display, and Gottlieb further teaches the play head for audio playback. By incorporating Gottlieb into Mazur would expand the utility of Mazur’s system by allowing the user to simultaneously visualize what is being heard (Gottlieb, paragraph [0034]). 
Mazur/Gottlieb does not teach:
the virtual audio play head position moves around the perimeter at a rate of any of 33%, 45, or 78 revolutions per minute (RPM).
Hussain teaches:
the visual representation of the portion of a track defines a perimeter (Fig. 79, paragraph [0261], A playhead (also referred to herein as a “marker”) 510 can be configured to traverse around the circle display 500 in sync with the heart beat sound being detected by the stethoscope. This traversal can be similar to the spinning one or more lights that can spin around the stethoscope in a track-like pattern. The playhead 510 moves clockwise in this illustrated embodiment, but the playhead 510 can move counterclockwise in other embodiments; 512 is the perimeter) and the virtual audio play head position moves about the perimeter at a rate of any of 33%, 45, or 78 revolutions per minute (RPM) (Fig. 79, paragraph [0261], The playhead 510 moves clockwise in this illustrated embodiment, but the playhead 510 can move counterclockwise in other embodiments; 512 is the perimeter; the playhead moves at a certain rate).
Since Mazur/Carrie/Gottlieb teaches a method of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by Hussain, as the prior arts are in the same application filed of audio data user interface display, and Hussain further teaches the rotating playhead. By incorporating Hussain into Mazur/Carrie/Gottlieb would expand the utility of Mazur/Carrie/Gottlieb’s system by allowing quick visual identification of where the sound being gathered (Hussain, paragraph [0261]). 

As to dependent claim 13, the rejection of claim 12 is incorporated. Mazur teaches the DJ media player (Fig. 4, paragraph [0031], A self-contained DJ controller 400 has a substantially circumferential touch sensitive surface 410); and Gottlieb teaches the visual representation indicates a portion of an audio track already played and a portion of the audio track unplayed (Fig. 3A, paragraph [0034], The playhead, in one embodiment may be a vertical line that sweeps from left to right during playback or execution of the primary action 124 within each of the timing panes 302 to 310; the portion to the left of the vertical line is the played portion, to the right is the unplayed portion).
	Mazur/Carrie/Gottlieb does not teach:
as the virtual audio play head position moves around the perimeter the visual representation indicates a track information.
Hussain teaches:
as the virtual audio play head position moves around the perimeter the visual representation indicates a track information (Fig. 79, paragraph [0261], The playhead 510 includes a dot in this illustrated embodiment but can have other configurations, e.g., a square, an “x,” a heart shape, etc. A one of the S1 and S2 marks 506, 508 to which the playhead 510 is currently closest can be focused).
Since Mazur/Gottlieb teaches a method of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate as the virtual audio play head position moves around the perimeter the visual representation indicates a track information, as taught by Hussain, as the prior arts are in the same application filed of audio data user interface display, and Hussain further teaches the rotating playhead. By incorporating Hussain into Mazur/Gottlieb would expand the utility of Mazur/Gottlieb’s system by allowing quick visual identification of where the sound being gathered (Hussain, paragraph [0261]). 

As to dependent claim 14, the rejection of claim 12 is incorporated. Mazur teaches the media player (Fig. 4, paragraph [0031], A self-contained DJ controller 400 has a substantially circumferential touch sensitive surface 410).
	Mazur/Gottlieb does not teach:
the virtual audio play head position moves one of clockwise or counterclockwise about the perimeter.
Hussain teaches:
the virtual audio play head position moves one of clockwise or counterclockwise about the perimeter (Fig. 79, paragraph [0261], A playhead (also referred to herein as a “marker”) 510 can be configured to traverse around the circle display 500 in sync with the heart beat sound being detected by the stethoscope. This traversal can be similar to the spinning one or more lights that can spin around the stethoscope in a track-like pattern. The playhead 510 moves clockwise in this illustrated embodiment, but the playhead 510 can move counterclockwise in other embodiments; 512 is the perimeter).
Since Mazur/Gottlieb teaches a method of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the virtual audio play head position moves one of clockwise or counterclockwise about the perimeter, as taught by Hussain, as the prior arts are in the same application filed of audio data user interface display, and Hussain further teaches the rotating playhead. By incorporating Hussain into Mazur/Gottlieb would expand the utility of Mazur/Gottlieb’s system by allowing quick visual identification of where the sound being gathered (Hussain, paragraph [0261]). 

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 6, and 11, cancellation of claims 3, and 7, and addition of claims 12-14.
	Regarding amended claims, applicant’s prior art argument has been fully considered but are moot in view of the new grounds of rejection presented above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143